DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111) and further in view of Paul et al. (US 4444293 A).
	Regarding claim 15, Rogers teaches:    

a housing (exterior plates of elevator head B, figure 1) being connected to the elevator car (formed by uprights C, floor A, and head B, figure 1.
	Rogers does not teach the structure of the cable brake including a releasable retaining device, two rotatably mounted pivot arms, and a reset device, or hollow rails.
	However, CN ‘111 teaches:
An elevator system with a cable brake, including
a releasable retaining device (trigger device 9, figure 1) that applies a retaining force to the first 			brake shoe in the release position (boss 91, a component of trigger device 9, exerts a 			retaining force keeping brake frame 7 in the release position, figure 1); 
two rotatably mounted pivot arms (first action rod 3 and second action rod 4, figure 1) each 			connected to the first brake shoe and being arranged as a parallelogram, one side of 			parallelogram being oriented in parallel with a cable guidance direction of the brake 			cable (first and second action rods are parallel to each other and arranged in a 				parallelogram with one side of the parallelogram being parallel to the guidance direction 		of wire rope 13, figure 1); 

a housing (base 1, figure 1) in which the brake shoes, the pivot arms, the retaining device and 			the reset device are arranged; and 
wherein at least one of the retaining device and the reset device is inactive during braking of the 		elevator when the brake shoes are in the braking position (both the trigger device 9 and 			screw 16 are inactive during braking).  
	It would have neem obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cable brake assembly of CN ‘111 on the elevator system of Rogers due to its compact size, short distance of actuation, and ease of resetting. The brake of Rogers spans the width of the elevator car, the brake assembly taught by CN ‘111 can be easily installed on either side or both sides of the car, leaving room in the ceiling structure for other electrical or mechanical components. The brake of CN ‘111 additionally has improved actuation and resetting structure over the cable brake of Rogers.
	The combination of Rogers and CN ‘111 does not teach:
wherein the elevator car is guided by hollow rails that are not compression-resistant enough to withstand elevator car braking forces.
	However, Paul et al. teach:
An elevator system,

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow rails taught by Paul et al. with the elevator system of Rogers and CN ‘111 to reduce the weight of the guide rails and reduce friction between the guides and the elevator car. In Rogers, page 1, lines 80-84, the guides of the system are described as being formed from a material that can be “bit into” by brake wedges. This is not necessary with the cable brake, and replacing the rails with lightweight, lower friction rails is clearly beneficial. 
	Regarding claim 16, CN 20221411 U further teaches:
wherein the brake shoes (brake frame 7 and front plate 12, figure 1), the pivot arms (first action rod 3 and second action rod 4, figure 1), the retaining device (trigger device 9, figure 1) and the reset device (screw 16, figure 1) are arranged on a common housing plate (side plate 11, figure 1) in the housing (base 1, figure 1).  

	Claims 17-19, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A) as applied to claim 15 above, and further in view of EP 1646575 B1.
	Regarding claim 17, Rogers, CN ‘111, and Paul et al. teach:
The elevator system according to Claim 15.
	The combination of Rogers, CN ‘111, and Paul et al. does not teach:
wherein the retaining device includes a switchable electromagnet that holds the first brake shoe in the release position when the electromagnet is supplied with current.
	However, EP 1646575 B1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the electromagnetic retaining device of EP 1646575 B1 with the braking system taught by Rogers, CN ‘111, and Paul et al. because the addition of the electromagnet to keep the retaining device in the release position allows for emergency braking because of, and during, a loss of power.
	Regarding claim 18, EP 1646575 B1 further teaches:
wherein the first brake shoe (brake shoe 28, figure 3) is switched into the release position when the reset device (armature 42, figure 3) is supplied with current (“Interrupter unit 40 are acted upon by the excitation current, so that it exerts a magnetic holding force on the armature 42.” This state is shown in figure 3, with brake shoe 28 in the release position). 
	Regarding claim 19, EP 1646575 B1 further teaches:
wherein the reset device (armature 42, figure 3) includes a switchable stroke magnet (an armature is a magnetic component, armature 42 is switchable by the supply or absence of current) arranged to act on one of the pivot arms (pivot lever 62, figure 3).  
 	Regarding claim 21, EP 1646575 B1 further teaches:
wherein the retaining device (electromagnet 34, figure 3) and the reset device (armature 42, figure 3) are coupled together such that the reset device can be activated only when the retaining device is active (“the excitation current of the electromagnet 34 can be switched off. As a result, the electromagnet 34 releases the armature plate 42,” the armature 42 is only active when electromagnet 34 is active).  
	Regarding claim 28, EP 1646575 B1 further teaches:

releasing the retaining device (electromagnet 34, figure 3); 
moving the first brake shoe (brake shoe 28, figure 3) from the release position to the braking 			position whereby the pivot arms (two-armed pivot lever 62, figure 3) change position; 			and 
wherein the retaining device (electromagnet 34, figure 3) is released by interrupting a current 			supply to an electromagnet holding the first brake shoe in the release position (when 			current supply to the electromagnet 34 is halted, the magnet is released, armature 42 			drops and moves pivot lever 62, moving brake shoe 28 into braking position).

	Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A) as applied to claim 15 above, and further in view of Arnold (US 3669223 A).
	Regarding claim 20, Rogers, CN ‘111, and Paul et al. teach:
The elevator system according to Claim 15.
	The combination of Rogers, CN ‘111, and Paul et al. does not teach:
wherein the cable brake includes a stop arranged such that at least one of pivot arms abuts and/or the first brake shoe abuts the stop in the braking position.  
	However, Arnold teaches:
an elevator braking system (rope gripping device, entirety of figure 1) wherein the cable brake includes a stop (left upper pin 13, figure 1) arranged such that at least one of pivot arms abuts and/or the first brake shoe (jaw 11, figure 1) abuts the stop in the braking position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stop taught by Arnold to the braking system taught by Rogers, CN ‘111, and Paul et al. to prevent the first brake 
	Regarding claim 25, Arnold further teaches:
wherein the cable brake (rope gripping device, figure 1) includes guide rollers (wheel 70 and 71, figure 1) that align the brake cable (rope 1, figure 1) with respect to the brake shoes (jaws 11 and 12, figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wheels taught by Arnold to the braking system taught by Rogers, CN ‘111, and Paul et al. to keep the brake in the desired position in relation to the rope in both the release and braking positions. 

	Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A) as applied to claim 15 above, and further in view of Perroud (EP 1205418 B1).
	Regarding claim 22, Rogers, CN ‘111, and Paul et al. teach:
The elevator system according to Claim 15.
	The combination of Rogers, CN ‘111, and Paul et al. does not teach:
wherein the cable brake includes at least two feed springs arranged in parallel that exert a force on the first brake shoe in a direction of the braking position, the feed springs being tension springs mounted rotatably about an axis arranged in parallel with rotational axes of the pivot arms.  
	However, Perroud teaches:
wherein the cable brake includes at least two feed springs (springs 4, figure 1) arranged in parallel that exert a force on the first brake shoe (left brake shoe 5, figure 1) in a direction of the braking position (springs 4 exert an upward force on brake shoes 5 as seen in figure 1, in the direction of the braking position), the feed springs being tension springs mounted rotatably about an axis arranged in parallel 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tension springs as taught by Perroud to the braking system taught by the combination of Rogers, CN ‘111, and Paul et al. to pull the movable brake shoe into braking position. 
	Regarding claim 24, Perroud further teaches:
 wherein the feed springs (springs 4, figure 1) are arranged such that, in the release position (position shown in figure 1), they deflected with respect to a normal 18611-1/230536/IP2371UA 4to the cable guidance direction at a feed angle (feed angle is the angle of springs 4 relative to the horizontal direction as shown in figure 1) and, in the braking position, they are deflected at an angle that is smaller than the feed angle (braking position shown in figure 2, with the corresponding angle of the springs 4 relative to the horizontal direction at or near zero, and less than the feed angle).  

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A), in view of Perroud (EP 1205418 B1) as applied to claim 22 above, and further in view of Eckenstein et al. (US 7287627 B2).
	Regarding claim 23, Rogers, CN ‘111, Paul et al., and Perroud teach:
The elevator system according to claim 22.
	The combination of Rogers, CN ‘111, Paul et al., and Perroud does not teach:
wherein the cable brake includes four of the feed springs arranged in parallel.
	However, Eckenstein et al. teach:
wherein the cable brake includes four of the feed springs (pressure springs 22, figure 6) arranged in parallel (the four pressure springs 22 are shown in parallel in figure 6). 
. 

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A), in view of EP 1646575 B1, in view of Arnold (US 3669223 A), in view of Perroud (EP 1205418 B1), and further in view of Eckenstein et al. (US 7287627 B2).
	Regarding claim 29, Rogers teaches:    
	An elevator system including a cable brake (brake rod D, figure 1) having a pair of brake shoes (wedge F and end of box E, figure 1) with braking surfaces (tongue F’, figure 4, and inner surface 1 of box E, shown in annotated figure 3, below) that face one another, the brake cable (D) being fastened in an elevator shaft (at the top by hoisting beam L and bottom by anchors M) and being guided between the braking surfaces, a first of the brake shoes (F) being movable between a braking position (in contact with brake rod D), in which the brake cable is pressed against the braking surface of second of the brake shoes (end of box E), and a release position (wedge F held away from brake rod D and end of box E), in which the brake cable is released between the brake shoes, the cable brake comprising: 
a housing (exterior plates of elevator head B, figure 1) being connected to the elevator car (formed by uprights C, floor A, and head B, figure 1.
	Rogers does not teach a releasable retaining device, two rotatably mounted pivot arms, a reset device, hollow rails, an electromagnet, a stop, or feed springs.

An elevator system with a cable brake, including
a releasable retaining device (trigger device 9, figure 1) that applies a retaining force to the first 			brake shoe in the release position (boss 91, a component of trigger device 9, exerts a 			retaining force keeping brake frame 7 in the release position, figure 1); 
two rotatably mounted pivot arms (first action rod 3 and second action rod 4, figure 1) each 			connected to the first brake shoe and being arranged as a parallelogram, one side of 			parallelogram being oriented in parallel with a cable guidance direction of the brake 			cable (first and second action rods are parallel to each other and arranged in a 				parallelogram with one side of the parallelogram being parallel to the guidance direction 		of wire rope 13, figure 1); 
a reset device (screw 16, figure 1) for switching the first brake shoe from the braking position to 			the release position (“When reset, the one with long threaded section of the screw 			16 screwed into the reset screw hole 15 until one end screw 16 is screwed through the 			brake frame 7 and supported on the bottom plate 10, and continuously rotating the 			screw 16, the brake frame 7 overcomes the elastic force of the torsion spring and the 			fixed brake pad 2 and the brake frame 7 is pushed a sufficient distance away, brake 			frame 7 can be returned to the reset position,” paragraph [0026]); 
a housing (base 1, figure 1) in which the brake shoes, the pivot arms, the retaining device and 			the reset device are arranged; and 
wherein at least one of the retaining device and the reset device is inactive during braking of the 		elevator when the brake shoes are in the braking position (both the trigger device 9 and 			screw 16 are inactive during braking).  

	The combination of Rogers and CN ‘111 does not teach:
wherein the elevator car is guided by hollow rails that are not compression-resistant enough to withstand elevator car braking forces, an electromagnet, a stop, or feed springs.
	However, Paul et al. teach:
An elevator system,
wherein the elevator car (“cage”, abstract, line 8) is guided by hollow rails (hollow guides 16, 18, figure 1) that are not compression-resistant enough to withstand elevator car braking forces (see figures 5, 5a, 5b, the rails are not compression-resistant enough to withstand the braking forces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow rails taught by Paul et al. with the elevator system of Rogers and CN ‘111 to reduce the weight of the guide rails and reduce friction between the guides and the elevator car. In Rogers, page 1, lines 80-84, the guides of the system are described as being formed from a material that can be “bit into” by brake wedges. This is not necessary with the cable brake, and replacing the rails with lightweight, lower friction rails is clearly beneficial. 
	The combination of Rogers, CN ‘111, and Paul et al. does not teach:
an electromagnet, a stop, or feed springs.
	However, EP 1646575 B1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the electromagnetic retaining device of EP 1646575 B1 with the braking system taught by Rogers, CN ‘111, and Paul et al. because the addition of the electromagnet to keep the retaining device in the release position allows for emergency braking because of, and during, a loss of power.
	The combination of Rogers, CN ‘111, Paul et al., and EP 1646575 B1 does not teach:
a stop or feed springs.	
	However, Arnold teaches:
an elevator braking system (rope gripping device, entirety of figure 1) wherein the cable brake includes a stop (left upper pin 13, figure 1) arranged such that at least one of pivot arms abuts and/or the first brake shoe (jaw 11, figure 1) abuts the stop in the braking position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stop taught by Arnold to the braking system taught by Rogers, CN ‘111, Paul et al., and EP 1646575 B1 to prevent the first brake shoe from moving beyond the optimal braking position. The stop is an obvious addition to any braking system as an extra safety measure.
	The combination of Rogers, CN ‘111, Paul et al., EP 1646575 B1, and Arnold does not teach:
feed springs.
	However, Perroud teaches:
wherein the cable brake includes at least two feed springs (springs 4, figure 1) arranged in parallel that exert a force on the first brake shoe (left brake shoe 5, figure 1) in a direction of the braking position 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tension springs as taught by Perroud to the braking system taught by the combination of Rogers, CN ‘111, Paul et al., EP 1646575 B1, and Arnold to quickly pull the movable brake shoe into braking position. 
	The combination of Rogers, CN ‘111, Paul et al., EP 1646575 B1, Arnold, and Perroud does not teach:
wherein the cable brake includes four of the feed springs arranged in parallel.
	However, Eckenstein et al. teach:
wherein the cable brake includes four of the feed springs (pressure springs 22, figure 6) arranged in parallel (the four pressure springs 22 are shown in parallel in figure 6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include four springs in parallel on the cable brake taught by Rogers, CN ‘111, Paul et al., EP 1646575 B1, Arnold, and Perroud as it would decrease the response time of the brake by increasing the force of the springs in the braking direction. The number and placement of the springs is a matter of engineering design choice based on the needs of the system the brake is designed for. An engineer would increase or decrease the number of the springs in order to achieve the desired braking capability of the device. The claimed invention is merely a combination of known elements, and in such combination each element would perform the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A), in view of EP 1646575 B1, in view of Perroud (EP 1205418 B1), in view of Eckenstein et al. (US 7287627 B2) and further in view of Arnold (US 3669223 A).
	Regarding claim 30, Rogers teaches:    
	An elevator system including a cable brake (brake rod D, figure 1) having a pair of brake shoes (wedge F and end of box E, figure 1) with braking surfaces (tongue F’, figure 4, and inner surface 1 of box E, shown in annotated figure 3, below) that face one another, the brake cable (D) being fastened in an elevator shaft (at the top by hoisting beam L and bottom by anchors M) and being guided between the braking surfaces, a first of the brake shoes (F) being movable between a braking position (in contact with brake rod D), in which the brake cable is pressed against the braking surface of second of the brake shoes (end of box E), and a release position (wedge F held away from brake rod D and end of box E), in which the brake cable is released between the brake shoes, the cable brake comprising: 
a housing (exterior plates of elevator head B, figure 1) being connected to the elevator car (formed by uprights C, floor A, and head B, figure 1.
	Rogers does not teach the structure of the cable brake including a releasable retaining device, two rotatably mounted pivot arms, and a reset device, or hollow rails.
	However, CN ‘111 teaches:
An elevator system with a cable brake, including
a releasable retaining device (trigger device 9, figure 1) that applies a retaining force to the first 			brake shoe in the release position (boss 91, a component of trigger device 9, exerts a 			retaining force keeping brake frame 7 in the release position, figure 1); 
two rotatably mounted pivot arms (first action rod 3 and second action rod 4, figure 1) each 			connected to the first brake shoe and being arranged as a parallelogram, one side of 		
a reset device (screw 16, figure 1) for switching the first brake shoe from the braking position to 			the release position (“When reset, the one with long threaded section of the screw 			16 screwed into the reset screw hole 15 until one end screw 16 is screwed through the 			brake frame 7 and supported on the bottom plate 10, and continuously rotating the 			screw 16, the brake frame 7 overcomes the elastic force of the torsion spring and the 			fixed brake pad 2 and the brake frame 7 is pushed a sufficient distance away, brake 			frame 7 can be returned to the reset position,” paragraph [0026]); 
a housing (base 1, figure 1) in which the brake shoes, the pivot arms, the retaining device and 			the reset device are arranged; and 
wherein at least one of the retaining device and the reset device is inactive during braking of the 		elevator when the brake shoes are in the braking position (both the trigger device 9 and 			screw 16 are inactive during braking).  
	It would have neem obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cable brake assembly of CN ‘111 on the elevator system of Rogers due to its compact size, short distance of actuation, and ease of resetting. The brake of Rogers spans the width of the elevator car, the brake assembly taught by CN ‘111 can be easily installed on either side or both sides of the car, leaving room in the ceiling structure for other electrical or mechanical components. The brake of CN ‘111 additionally has improved actuation and resetting structure over the cable brake of Rogers.
	The combination of Rogers and CN ‘111 does not teach:

	However, Paul et al. teach:
An elevator system,
wherein the elevator car (“cage”, abstract, line 8) is guided by hollow rails (hollow guides 16, 18, figure 1) that are not compression-resistant enough to withstand elevator car braking forces (see figures 5, 5a, 5b, the rails are not compression-resistant enough to withstand the braking forces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow rails taught by Paul et al. with the elevator system of Rogers and CN ‘111 to reduce the weight of the guide rails and reduce friction between the guides and the elevator car. In Rogers, page 1, lines 80-84, the guides of the system are described as being formed from a material that can be “bit into” by brake wedges. This is not necessary with the cable brake, and replacing the rails with lightweight, lower friction rails is clearly beneficial. 
	The combination of Rogers and CN ‘111, and Paul et al. does not teach:
the retaining and reset device being coupled, feed springs, and guide rollers.
	However, EP 1646575 B1 teaches:
wherein the retaining device (electromagnet 34, figure 3) and the reset device (armature 42, figure 3) are coupled together such that the reset device can be activated only when the retaining device is active (“the excitation current of the electromagnet 34 can be switched off. As a result, the electromagnet 34 releases the armature plate 42,” the armature 42 is only active when electromagnet 34 is active).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the electromagnetic retaining device of EP 1646575 B1 with the braking system taught by Rogers, CN ‘111, and Paul et al. because the addition of the electromagnet to keep the retaining device in the release position allows for emergency braking because of, and during, a loss of power.

feed springs or guide rollers. 	
	However, Perroud teaches:
wherein the cable brake includes at least two feed springs (springs 4, figure 1) arranged in parallel that exert a force on the first brake shoe (left brake shoe 5, figure 1) in a direction of the braking position (springs 4 exert an upward force on brake shoes 5 as seen in figure 1, in the direction of the braking position), the feed springs being tension springs mounted rotatably about an axis arranged in parallel with rotational axes of the pivot arms (rotational pivot points for springs 4 and intake lifters 7 and 8 are in parallel, figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tension springs as taught by Perroud to the braking system taught by the combination of Rogers, CN ‘111, Paul et al., and EP 1646575 B1 to pull the movable brake shoe into braking position. 
	The combination of Rogers, CN ‘111, Paul et al., EP 1646575 B1, and Perroud does not teach:
wherein the cable brake includes four of the feed springs arranged in parallel and roller guides.
	However, Eckenstein et al. teach:
wherein the cable brake includes four of the feed springs (pressure springs 22, figure 6) arranged in parallel (the four pressure springs 22 are shown in parallel in figure 6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include four springs in parallel on the cable brake taught by Rogers, CN ‘111, Paul et al., EP 1646575 B1, and Perroud as it would decrease the response time of the brake by increasing the force of the springs in the braking direction. The number and placement of the springs is a matter of engineering design choice based on the needs of the system the brake is designed for. An 
	The combination of Rogers, CN ‘111, Paul et al., EP 1646575 B1, Perroud, and Eckenstein et al. does not teach:
roller guides.
	However, Arnold teaches:
wherein the cable brake (rope gripping device, figure 1) includes guide rollers (wheel 70 and 71, figure 1) that align the brake cable (rope 1, figure 1) with respect to the brake shoes (jaws 11 and 12, figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wheels taught by Arnold to the braking system taught by Rogers, CN ‘111, Paul et al., EP 1646575 B1, Perroud, and Eckenstein et al. to keep the brake in the desired position in relation to the rope in both the release and braking positions. The claimed invention is merely a combination of known elements, and in such combination each element would perform the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.

Response to Arguments
	Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. From the bottom of page 8 through the top of page 10 of the Remarks filed January 28, 2022, Applicant argues that the references Valjus, DE 11201104744 T5, and CN 202214111 U do not disclose the limitation of claim 15 stating, “wherein the elevator car is guided by hollow rails that are not compression resistant enough to withstand elevator car braking forces”. The combination of Rogers, CN ‘111, and Paul et al. teaches all of the limitations of the amended claim 15 as applied in the rejection above. At the bottom of page 10, Applicant further states that the new claims 29 and 30 (which are each combinations of independent claim 15 and multiple dependent claims) are patentable over any .

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654